                  Case 18-12662-abl       Doc 128     Entered 01/24/19 13:42:34       Page 1 of 2


 1

 2

 3

 4
              Entered on Docket
 5
          January 24, 2019
      ___________________________________________________________________
 6

 7

 8   MEYERS LAW GROUP, P.C.
     MERLE C. MEYERS, ESQ., CA Bar. No. 66849
 9   44 Montgomery Street, Suite 1010
     San Francisco, CA 94104
10   Telephone: (415) 362-7500
     Facsimile: (415) 362-7515
11   Email: mmeyers@meyerslawgroup.com

12   FENNEMORE CRAIG, P.C.
     COURTNEY MILLER O’MARA, ESQ., NV Bar No. 10683
13   300 S. Fourth St., Ste. 1400
     Las Vegas, NV 89101
14   Telephone: (702) 692-8000
     Facsimile: (702) 692-8099
15   Email: comara@fclaw.com

16   Attorneys for EDWIN G. MARSHALL and
     DR. JILL C. MARSHALL, Creditors
17

18
                                    IN THE UNITED STATES BANKRUPTCY COURT
19
                                           FOR THE DISTRICT OF NEVADA
20

21
     In re:                                                        Case No. 18-12662-ABL
22
     MEDIZONE INTERNATIONAL, INC.,                                 Chapter 7
23
                                        Debtor.                    Date of Examination: March 13, 2019
24                                                                 Time of Examination: 11:00 a.m. E.S.T.
25

26                                   ORDER GRANTING EX PARTE MOTION FOR
27                                RULE 2004 EXAMINATION OF PHILIP A. THEODORE

28            Based upon review and consideration of the Ex Parte Motion for Rule 2004 Examination of Philip A.

                                                             -1-
     ORDER GRANTING EX PARTE MOTION FOR RULE 2004 EXAMINATION OF PHILIP A. THEODORE
     31611 20140
                 Case 18-12662-abl       Doc 128      Entered 01/24/19 13:42:34       Page 2 of 2


 1
     Theodore (the “Motion”), filed by creditors EDWIN G. MARSHALL and DR. JILL C. MARSHALL
 2
     (collectively, the “Marshalls”), in the above-captioned chapter 7 case of MEDIZONE INTERNATIONAL,
 3
     INC. (the “Debtor”), pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure, and for good
 4
     cause shown,
 5
            NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 6
            1.      The Motion is hereby granted, and
 7
            2.      PHILIP A. THEODORE (“Mr. Theodore”) shall appear for examination on March 13, 2019
 8
     at 11:00 a.m. E.S.T., at a location to be designated by the Marshalls in Atlanta, Georgia, or at such other
 9
     place, time and/or date as may be mutually agreed upon by the Marshalls and Mr. Theodore.
10
                                                                   ###
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                             -2-
     ORDER GRANTING EX PARTE MOTION FOR RULE 2004 EXAMINATION OF PHILIP A. THEODORE
     31611 20140
